Case 3:17-cv-00103-JPG-GCS Document 136 Filed 12/04/18 Pageiof8 Page ID #643

ANE AGS TCS a

Sa OO
® Af CB

IN, Z
SourwHern Drsrarcr Or I.

Daissas MCINTOSH, B -ETWY

Plaintiff’
| Case No. ['7-cv-O0103-IPC-DEW

WexrorD Heatry Sources,
LINC. 3 etal

 

No TICE Oe A Spied:
a Comes He Phintifl Lule MMe Lntaxh, pre “$2 I) de do phe:
Lentithal Onuse, Jae to Feel. K Avpte PANMS, ) aud hereby moves

Libis Hrorabk Curt tra 30- clay exter bapincnal Hm ewdh eAloh

TI tpl of the U8 ask merd-(a 35) in
Hs ar Man wth that tnt

1 Oh — /7 208 He oe i es He te wee

Ke t TONS, ‘motions Stonmar
® J A ft, dlicmisseal Vine hs Mca sitoes? prejuccle ce, or oly

We Clark of | Gurt Po enter yar, Doc IF FY) J Ligh, He

Chek off Court entered the Prieaon igniss “oF bess aC¢1a) pres ‘

 

 
Case 3:17-cv-00103-JPG-GCS Document 136 Filed 12/04/18 Page 2of8 Page ID #644

“Out Prey ile. (Dee, [35)

2) Vaintit hls rot actually LeceWe be lsrts jugrett orky wait
November / 7, 20/6, wherayren Ae Ci) prmectiaktly preveiled GR Cet
Sigh Simi, prem fers ond tKiendk 4 bhU? a coy oes Ve TOOSLY I of
He Ly caer (having bot wceorred arb L OSL LOlf? ond (Z 2) sub .
mitted a rogues? Sp “4 the inspitecioral few jbo in order be ob-
“tain acoess to his excess legel material tantairidy Pleiarilbs enitire
tile i” His CASE. (Nore: te 10 mnstinstiona| ruks, negulit is A re-
~StrcHiens, larsares areal colhuctel fo keep a dinited c amet of leg |
moterial in Heir Co, ws eh an LY like Beir small fe o/ LXE: chile all
a ofr OxOess fegal wak rasp-be skred peste ih tbe bev he ehere /t-
an only be accesee/ Pr fete a OM p06, Ay the Hint at utich
Vleirtift receivea! be (hurts Ae his ti tof bjs CHOC UKE LUGS
bing sped “A such fh site excess (egel Loxes in orokr te make
rane Vg) his ce tr ofher fig werk nti regearecd his WP DILIO? ee
he cnaited His Courti review & cbetion regarelg Aekiiolertany
Heasirg )

3) yet Huds rot wintil Noverber Lb LY/§. tard- Haintdh tral, re-
~ceivecl, by meril, the TaSCY IS obpeinee, oo strt fo him by fis tril 3;
endl /# was net until Novenber 30,2016 Hat Veinti le ict pur
~sucnt fo & aall- (MSS, wXs abk ro ELT Ais Feel, bole In) APIs CaS

a bor his CXCESS egal: SOG, (See Lihibit 4)

Ws Hot Points 1) POSE] bal ef. He atbremts Aivitel

|

 

 _ a =

‘|
i
 

Case 3:17-cv-00103-JPG-GCS Document 136 Filed 12/04/18 Page 2 Oe Page ID #Oa5 ummm

2

i ath Procol oro 2
with the Dfeolote'naton he nen Ses i Die

mer orclen ond He lanpata ore

7a) a
pwwtiinenightide ce Lee”
oe pha ee Od ay ytebfe & gpealidfe

0 5) This will take Mire Fine hon Hho who SENUAS ee the 77/70 -
a pede Notice of Af Yeh clue ve tari ob atid

to be rev, ae Med fhe Veit A -Se rhe Lif,

a hy 2/ ihe el virtualh SO rE bbe ofr pellet VOCE

3) to fe CY) ead or- aR Shou LUC

3D Mb Suesare preservidl, or He 8 wae = rer
ayeakl to tech Chast eA emia te fas

é) hardornere Pini, will, neal Hin 1 hops ALLS erie! TUS

biel C#Lao wit Shite Me te b
paph : Bn ben, ne rinfths i ore 7 be abe

Meek hae therars ejay te olled Cn

Fe up ion Lye Pavey (aol. repuatedlh ly reg
Such OCH S epee TOY) Hs pie [ott PVC
Mistiputden cb erred Crrecpiira/ Cbsper las Phaatsf ha ot Ye
beer at dhe Carest 1) A fyy701 fr 6 vipat ) 70 choke, ne ff ;
hos ret received. the Statements. Ab Uf’ Plinth on hk wean
tee) making CPE, LS Ae hes cbse S70 corbes/. OVE fe Mistriibe

“fae ob CAML Unt Stirtertsxe by fT Lsves6 fee.

 

 

 
-

—

et

Case 3:17-cv-00103-JPG-GCS Document 136 Filed 12/04/18 Page 4of8 Page ID #646

1) RAHA of the Fecbrs! Fes of Appellere Poccdue,
kaha set - fopice rhein Hd ur) JO clays of
tf Or Op appeal . Je Lume y Yire
LUSaomin oe YSb . LC Zh Crh if) “Hlewever
He Uistric# lavt ma ; it Cn appellont Sews gecd couse or ecu fe
neglect gant on CXPSIN of Arye wh Dabo fest Ae rermaf,
fy nae aS G9 Remanion bon acdersivr of Hine Is
| ‘ol ro later Hon 30 a offer expriiter) ot He reveal, appeal periad,
Fed. KApal. YOHS5); see oho Lurritn v. Deon biter Revolt
De 974 Fd P73 per 1992)

£) Poserdh A Here aaly remains /1 clays hp tego Phin fh pil a
notice appeal #7 hes isto matter at a tine eipen Ylurtife
Aas only rest recehy Let) cbfe 4 ob fein all oft be i krmation bot
he recs te begin cna es He (Sues resented by de lait 4 5
smart ork owe atafuine chen A ‘Ss tt ye y 7 OL in) Pe
trust alent Stores cwhich els regi eel LD ating cuit ,
frogractue r6fleée obeyed, Pus, . birntilt- nil De Pools
pees 4 abvounbirad Hine hich ehpsed, bette Aivacteal

a

receyjat AP Be onl Ais aubapetet rejot
of He decurint c l AOAC Wore repaired 70 tralyze fis WO PEAS

tr ggeo, unless bis Mandl fe ant grows He rolie requeril
Seif).

WHEREFORE, fr Be apes plete Va ach,

S respectlilh requests Het this Hrerable Céct gare hirn 0 30"

 

 

Soe

—— "hi
 

Case 3:17-cv-00103-JPG-GCS Document 136 Filed 12/04/18 Page5of8 Page ID #647

q

dy exten? of fire 7 Hil He notice of @ geal in Ais moder,
crcl te any sich buber relict bor His Vie hers 6 jst ancl bir

Dede? Decrnlyn 3, ZOU Revchhy Lbmitteal

 

Dalles eLntest, BEMY
SPR See Hue /SY
Pelrepilg LL 62274

(CERTIFICATE OF SERVICE

‘a bak herely ce-tily Hat on Vreember 3 Zo1P 1 Zp ceed be fore-
ee clocunert inte He interred re! Systee av Pickre ville
Monentonal Conver: te be dywirdedl © fe haus hiloary ero
eberronieall td, cing be IEC syste, wibleh, in’ tun,
ee retihearioa rd eypyof such Hlrg roall ewwsels

s/ Lele Malpelo —

Dalles Me Irth BSN
(4x ne Phin ff)

olin

 

 
 

Case 3:17-cv-00103-JPG-GCS Document 136 Filed 12/04/18 Page 6 of 8 Page ID #648

{
|
|
i
|
i
|

ExazerrA

 
arr

10
11
12
13
14
5
16
17
18
19
20
21
22
23
24

25

Se 3:17-cv-00103-JPG-GCS Document 136 Filed 12/04/18 Page 7of8 Page ID #649

=.

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

DALLAS McINTOSH,
Plaintiff,

Vs.

WEXFORD HEALTH SOURCES, INC.

Bt ali4

Defendants.

TRANSCRIPT OF

No. 17-cv-103-JPG-DGW

f

August 15, 2018

EVIDENTIARY HEARING

BEFORE THE HONORABLE DONALD G. WILKERSON
UNITED STATES MAGISTRATE JUDGE

APPEARANCES

FOR PLAINTIFF:

FOR DEFENDANTS:

REPORTED BY:

Dallas McIntosh, B85114
Pinckneyville Corr. Center
5835 State Route 154
Pinckneyville, IL 62274

Rodney M. Sharp, Esq.

Kevin K. Peek, Esq.

Sandberg, Phoenix, et al.

600 Washington Ave., 15th Fl.
St. Louis, MO 63101-1313
(314) 231-3332

Maxwell D. Huber, Esq.
Cassiday Schade LLP

100 N. Broadway, Suite 1580
St. Louis, MO 63102

(314) 241-1377

Laura A. Esposito, RPR, CRR, CRC
Official Court Reporter

U.S. District Court

750 Missouri Avenue

East St. Louis, IL 62201

(618) 482-9481
Laura_Esposito@ilsd.uscourts.gov

Proceedings recorded by mechanical stenography;
transcript produced by computer-aided transcription,

 

8/15/18 - Pg. 1

 
. Gase-3:47-cv-00103-JPG-GES -Documentt36 Filed/12/04/18 Page 8 of8 Page iD #650.

So CAN tk See ia: Ch. LS 0S ang
NE tf I Ages

a late oe ~ No,

   

a
“oa

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ILLINOIS
prisoner.esl @ilsd uscourts.gov

ELECTRONIC FILING COVER SHEET

Please complete this form and include it when submitting any type of document, letter, pleading, etc. to
the U.S. District Court. for the Southern District of linois for rqview and filing.

3

on

Dalles McIntosh BBSUY.

Name ID Number
Please answer questions as thoroughly as possible and circle yes or no where indicated.

Is this a new civil rights complaint or habeas corpus petition? Yes or &)
If this is a habeas case, please circle the related statute:| 28 U.S.C. 2241 or 28 U.S.C. 2254

Is this an Amencled Complaint or an Amended Habeas Petition? Yes or és

 

If yes, please list case number:

 

If yes, but you do not know the case number mark here:

Should this document be filed ina pending case? (eador No

If yes, please list case number: / 7- cvs O0103- JT] C-O6GW
If yes, but you do not know the case number rhatk here:
Please list the total number of pages being ae : /

If multiple documents, leeks identify each documentjand the number of pages for each
document. For example: Motion to Proceed In Forma Pauperis, 6 pages Complaint, 28 pages.

op of De Vedi 2 oe /) NE of Pages:
"mk an LY Ae | ——

 

Please note that discovery requests and responses are NOT to be filed, and should be forwarded
to the attarney(s) of record. Discovery materials sent/to the Court will be returned utile.
